Order entered October 19, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00871-CV

                        IN RE JEFFREY S. SANDATE, M.D., Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-11086

                                             ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We order the trial court to, within fifteen (15) days of the date of

this order, make written rulings vacating its July 7, 2017 order denying Jeffrey S. Sandate,

M.D.’s motion to quash and motion for protective order and ordering Jeffrey S. Sandate, M.D. to

appear for his deposition and provide the documents requested in the subpoena duces tecum.

Should the trial judge fail to comply with this order, the writ will issue. We ORDER the trial

judge to file with this Court, within thirty (30) days of the date of this order, a certified copy

of its order(s) issued in compliance with this order.

       We ORDER the real party in interest Comaneche Turner, as natural parent and next

friend of M.T., a minor, to bear the costs of this original proceeding

                                                        /s/   DAVID EVANS
                                                              JUSTICE